DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new grounds of rejection presented in this Office Correspondence. Note applicant argues the claims as amended.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parameshwara et al (US 20190138616), further in view of Engebretsen (US 8,561,539) of record.
Regarding claim 1, Parameshwara substantially teaches a computer-implemented method for automatically generating digital responses to digital queries from client devices, comprising:

in response to receiving the digital query, classify the received digital query as a product query (see at least 0027, Figure 2 item 210); note the concept of classifying the received query is taught  when Parameshwara shows a particular query type is determined (see at least 0035). The difference is Parameshwara does not specifically show using a query classification model. However it is well known in the art to do so as shown by Engebretsen (see at least Figure 1 item 120). Since the method of Parameshwara determines a query type it would have been obvious to one of ordinary skill in the art to include utilizing a query classification model as taught by Engebretsen in order to systematically determine a query type;
Parameshwara further teaches:
in response to classifying the digital query as a product query, determining, by a digital response generation system, a plurality of product specifications associated with the product indicated by the digital query, wherein the plurality of product specifications indicate different characteristics of the product (see at least Figure 2 item 212):
generating a plurality of relevance scores that indicate measures of correspondence between the plurality of product specifications and the digital query by processing the text-based inquiry from the digital query and the plurality of product specifications utilizing a neural ranking model (see at least Figure 3 and related text):
selecting, by the digital response generation system and from among the plurality of product specifications, a product specification corresponding to the digital query by comparing the plurality of relevance scores for the product specifications (see at least 0058): and


Regarding claim 3, Parameshwara/Engebretsen teaches or suggests the computer-implemented method of claim 1, wherein generating a relevance score from among the plurality of relevance scores comprises utilizing a word representation layer of the neural ranking model to generate a specification text vector for a product specification and a query text vector for the text-based inquiry (see at least Parameshwara 0045-0048).

Claim 6 essentially corresponds to a computer program product for method claim 1, thus is rejected for the same reasons discussed in claim 1 above.

Regarding claim 7, Parameshwara/Engebretsen further teaches or suggests the non-transitory computer readable medium of claim 6, further comprising instructions that, when executed by the at least one processor, cause the computer device to:
receive a second digital query via the text chat interface of the client device; in response to receiving the second digital query, classify the second digital query as a conversational query utilizing the query classification model to determine an intent of the second digital query (see at least Parameshwara 0024 chat room, Figure 3 and related text); and
based on classifying the second digital query as a conversational query, generate a response to the second digital query utilizing a conversational model to determine conditional probabilities of relevant words to include within the response (see at least Parameshwara 0042, 0048).


receive a third digital query via the text chat interface of the client device (see at least Parameshwara Figure 3 and related text); 
in response to receiving the third digital query, classify the third digital query as at least one of a recommendation query (see at least Parameshwara 0018) or a purchase query utilizing the query classification model to determine an intent of the third digital query: and
based on classifying the third query as a recommendation query, generate a response to the third digital query utilizing an additional model corresponding to recommendation queries and purchase queries (see at least Parameshwara 0023).

Regarding claim 9, Parameshwara/Engebretsen further teaches or suggests the non-transitory computer readable medium of claim 6, further comprising instructions that, when executed by the at least one processor, cause the computer device to:
generate the relevance scores associated with the received digital query by utilizing a word representation layer of the neural ranking model (see at least Parameshwara Figure 3 item 328) to:
generate a query text vector from the digital query (see at least Parameshwara Figure 3 item 330); and
generate a specification text vector from each of the plurality of product specifications (see at least Parameshwara Figure 3 items 332, 352), 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parameshwara et al (US 20190138616), in view of Engebretsen (US 8,561,539) of record, further in view of Saxena et al (US 20180302682) of record.
Regarding claim 2, Parameshwara/Engebretsen does not specifically show the computer-implemented method of claim 1, wherein receiving the digital query comprises receiving a digital image of the product along with the text-based inquiry regarding the product. However it is well known in the art to do so as shown by Saxena (see at least 0080). It would have been obvious to one of ordinary skill in the art to include the teachings of Saxena while implementing the method of Parameshwara/Engebretsen in order to provide users with more options for searching.

Claims 4, 5, 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parameshwara et al (US 20190138616), in view of Engebretsen (US 8,561,539) of record, further in view of Angelova et al (US 10,013,640) of record. 
Regarding claim 4, Parameshwara/Engebretsen teaches the computer-implemented method of claim 3 includes generating the relevance score (see at least Parameshwara 0047, 0048) from among the plurality of relevance scores to generate a product specification vector from the specification text vector and a query vector from the query text vector (see at least Parameshwara Figure 3 items 310, 312). The difference is Parameshwara/Engebretsen does not specifically show “utilizing a bidirectional long short-term memory layer of the neural ranking model”. However it is well known in the art as shown by Angelova to do so (see at least col.1 lines 39-46). Thus it would have been obvious to one of ordinary skill in the art to include the claimed features as taught by Angelova while implementing the method of Parameshwara/Engebretsen depending on application requirements.



Regarding claim 10, Parameshwara/Engebretsen teaches the non-transitory computer readable medium of claim 9, further comprising instructions that, when executed by the at least one processor, cause the computer device to generate the relevance scores associated with the digital query to:
generate a query vector from the query text vector of the digital query (see at least Parameshwara Figure 3 natural language interface, component word association 326); and
generate, for each of the plurality of product specifications, a product specification vector from a corresponding specification text vector representing the product specification (see at least Parameshwara  Figure 3 items 332, 352).
The difference is Parameshwara/Engebretsen does not specifically show utilizing a bidirectional long short-term memory layer of the neural ranking model. However it is well known in the art as shown by Angelova to do so (see at least col.1 lines 39-46). Thus it would have been obvious to one of ordinary skill in the art to include the claimed features as taught by Angelova while implementing the computer readable medium of Parameshwara/Engebretsen depending on application requirements.

Regarding claim 11, Parameshwara/Engebretsen/Angelova further teaches the non-transitory computer readable medium of claim 10, further comprising instructions that, when executed by the at least one processor, cause the computer device to generate the relevance scores with the digital query by utilizing a differential product concatenation layer of the neural ranking model to generate, for each 

Regarding claim 12, Parameshwara/Engebretsen/Angelova further teaches the non-transitory computer readable medium of claim 11, further comprising instructions that, when executed by the at least one processor, cause the computer device to generate the relevance scores with the digital query by utilizing a full connection layer and a softmax layer of the neural ranking model to determine, for each product specification of the plurality of product specifications, a probability that the product specification corresponds to the digital query (see at least Angelova col.7 lines 48-57, Parameshwara 0023 the list of suitable products is sorted by suitability of a product to the query).

Regarding claim 13, Parameshwara/Engebretsen/Angelova further teaches or suggests the non-transitory computer readable medium of claim 11, further comprising instructions that, when executed by the at least one processor, cause the computer device to:
in response to receiving the digital query, classify the digital query as a product query from among a set of possible query classifications comprising a product query classification, a conversational query classification, a recommendation query classification, and a purchase query classification (see at least Parameshwara 0036 different query types): and
based on classifying the digital query as a product query, select the neural ranking model from among a set of possible models comprising the neural ranking model, a conversational model, and a recommendation and purchase model for generating the response (see at least Parameshwara Figure 3 and related text).

Claims 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parameshwara et al (US 20190138616), further in view of Angelova et al (US 10,013,640).
Regarding claim 14, Parameshwara substantially teaches or suggests a system comprising: at least one processor; and
a non-transitory computer readable medium comprising instructions that, when executed by the at least one processor, cause the system to:
identify a training query that corresponds to a first product specification of a training product, wherein the training product corresponds to a plurality of training product specifications (see at least 0040, 0042);
train a neural ranking model to generate relevance scores between product specifications and digital queries (see at least 0040, 0042 Figure 3 items 118, 340). Although Parameshawara does not specifically show “comprising a bidirectional long short-term memory layer and a differential product concatenation layer”, it is well known in the art as shown by Angelova to use such layers in training systems (see at least col.1 lines 39-46, col.7 lines 25-37) therefore it would have been obvious to one of ordinary skill in the art to include such features while implementing the system of Parameshwara depending on application requirements);
Parameshawara/Angelova further teaches: by, for each training product specification of the plurality of training product specifications:
generating a training concatenated vector utilizing the differential product concatenation layer to concatenate a difference vector representing a difference between a training query vector and a training product specification vector together with a product vector representing a product of the training query vector and the training product specification vector (see at least Angelova col.1 lines 39-46, col.7 lines 25-37 Parameshawara 0023 use a scoring operation to search a product repository (such as a database) and produces a result which identifies suitable products relating to the product query);
 bidirectional long short-term memory layer to process the training concatenated vector (see at least Angelova col.1 lines 39-46, col.7 lines 25-37, Parameshawara 0023 uses a scoring operation to search a product repository (such as a database) and produces a result which identifies suitable products relating to the product query); and
comparing the relevance score to a ground truth score for the training product specification, the ground truth score indicating whether the training product specification is the first product specification that corresponds to the training query (see at least Parameshawara 0032, 0047, 0048).

Regarding claim 15, Parameshawara/Angelova teaches the system of claim 14, further comprising instructions that, when executed by the at least one processor, cause the system to train the neural ranking model by further generating, utilizing a word representation layer of the neural ranking model:
a training query text vector from the training query (see at least Parameshawara Figure 3 natural language interface, component word association 326) ; and 
for each of the plurality of training product specifications, a training specification text vector from the training product specification (see at least Parameshawara Figure 3 items 332, 352).

Regarding claim 16, Parameshawara/Angelova   teaches the system of claim 15, further comprising instructions that, when executed by the at least one processor, cause the system to train the neural ranking model by further generating, utilizing the bidirectional long short-term memory layer (see at least Angelova col.1 lines 39-46, col.7 lines 25-37):
a training query vector from the training query text vector and representing the training query (see at least Parameshawara Figure 3 natural language interface, component word association 326); and

 
Regarding claim 17, Parameshawara/Angelova further teaches or suggests the system of claim 16, further comprising instructions that, when executed by the at least one processor, cause the system to train the neural ranking model by further utilizing the differential product concatenation layer to generate, for each of the plurality of training product specifications (see at least Angelova col.1 lines 39-46, col.7 lines 25-37);
the difference vector by determining a difference between the training query vector and the training product specification vector (see at least Parameshawara Figure 3 natural language interface, component word association 326); and
the product vector by determining a product of the training query vector and the training product specification vector (see at least Parameshawara Figure 3 items 332, 352).
 
Regarding claim 18, Parameshawara/Angelova further teaches or suggests the system of claim 14, further comprising instructions that, when executed by the at least one processor, cause the system to train the neural ranking model by further utilizing a full connection layer and a softmax layer of the neural ranking model to determine, for each of the plurality of training product specifications, a probability that the training product specification is relevant to the training query (see at least Angelova col.7 lines 48-57 Parameshawara 0040 the product query analysis system 118 uses past queries as training data to use when making the determination. In certain embodiments, the product query analysis system 118 executes a machine learning operation on the training data, 0023 use a scoring .

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parameshwara et al (US 20190138616), in view of Angelova et al (US 10,013,640), further in view of Joffre (US 20170132512) of record.
Regarding claim 19, Parameshawara/Angelova does not specifically show the system of claim 14, wherein comparing the relevance score to the ground truth score comprises applying a loss function to determine a measure of loss between the relevance score and the ground truth score. However it is customary to use loss function in training systems as shown by Joffe (see at least Figure 5 and related text). Thus it would have been obvious to one of ordinary skill in the art to include the claimed features while implementing the system of Parameshwara/Angelova in order to benefit from a well-known technique for training neural systems.

Regarding claim 20, Parameshawara/Angelova/Joffe further teaches the system of claim 19, further comprising instructions that, when executed by the at least one processor, cause the system to train the neural ranking by modifying parameters of the long short-term memory layer and a full connection layer to reduce the measure of loss between the relevance score and the ground truth score (see at least Joffe Figure 5 and related text).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021.  The examiner can normally be reached on M-F 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        12 January 2021